DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/9/2021 was considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 

Regarding claims 2-8, as depending from, and therefore encompassing all of the features and limitations of, claim 1, these claims are rejected for similar reasons.

Regarding claim 5, the term “a length” in the claim, used with reference to the thickening layer and the conductive layer, does not appraise one of ordinary skill in the art as to which dimensions are meant to be compared as the disclosed “ratio”.  Examination of the specification and figured does not indicate any measurements in the first direction which could comply with a ratio of 1 to 1000 as indicated by the claim.  For the purposes of examination, therefore, the “a length” limitation for each of the thickening layer and the conductive layer references any dimension of said elements.

Regarding claim 6, the phrase “increases 0,1 to 10% stress-strain” in the claim is a relative term which renders the claim indefinite. The recited increase is not associated with a feature of the structure to which a comparison may be made and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art has not been 



Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a ratio of the length of the thickening layer in the first direction to the length of the conductive layer in the first direction is 0.001 to 1” and “the thickening layer … decreases the radius of curvature of the conductive laminated structure by 0.5 to 3 mm when the conductive laminated structure is bent” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “W1” has been used to designate the width of a trace (Fig. 1E), the width of the thickening layer (Fig. 2A and Paragraph [0058]), and the length of the thickening layer (Fig. 2A and Paragraph [0059]).  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "W1" and "Wt" have both been used to designate the width of the thickening layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2014/0254111 A1).

Regarding claim 9, Yamazaki discloses a foldable electronic device (Fig. 1A element 100) comprising: 
a display region (Fig. 1A element 102); and 
a non-display region (inclusive of area 110 in Fig. 1A) disposed outside the display region (as shown in Fig. 1A), wherein the non-display region has a plurality of traces (Fig. 1A elements 111) extending in a first direction (as shown in Fig. 1A wherein said direction is horizontal in the figure), and each of the traces comprises: 
a substrate (Fig. 1A element 101 as discussed in Paragraph [0037]); and 
a conductive layer (wherein the plurality of traces is interpreted to be the conductive layer) disposed over the substrate (as shown in Figs. 1A and 3A), 
(as shown in Fig. 3A in area 110) comprising a bend when the foldable electronic device is bent (as shown in Fig. 3A), and each of the traces in the local thickened area comprises a thickening layer (Fig. 3A element 132) disposed over or under the conductive layer and in a stress tensile side of the foldable electronic device when the foldable electronic device is bent (as shown in Fig. 3A wherein the outside of the bend is known to be the tensile side of a bend).

Regarding claim 11, Yamazaki discloses the structure as set forth in claim 9 above and further wherein the length of the thickening layer in the first direction is greater than 3 mm (wherein, as disclosed in Paragraph [0064] the bending radius may be 10 mm, and as shown in Fig. 3A, the thickening layer encompasses at least a 180 degree arc around said bend radius, and as such, the length of the must be greater than 15 mm) and does not exceed the length of the conductive layer extending in the first direction (as shown in Fig. 3A wherein the conductive layer is shown to extend beyond the length of the thickening layer along the bottom of the bend).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2014/0254111 A1).

Regarding claim 1, Yamazaki discloses a conductive laminated structure (Fig. 1A element 100) comprising: 
a conductive layer (Fig. 3A element 111) extending in a first direction (wherein the first direction is interpreted to be the horizontal direction of Fig. 1A); and 
a thickening layer (Fig. 3A element 132) disposed over or under the conductive layer (as shown in Fig. 3A), a radius of curvature R is equal to 3 mm (as discussed in Paragraph [0064]), a folding direction is perpendicular or parallel to the first direction, and a folding angle is 180° (as shown in Fig. 3A).
Yamazaki does not expressly disclose wherein the conductive laminated structure can withstand more than 40,000 folding times without breakage when a radius of curvature R is equal to 3 mm, however the examiner considers “40,000 folding times” to be a method step in a product claim, and as such has not been given patentable weight over prior art exhibiting the physical features and limitations of the claim, and further that one of ordinary skill in the art before the effective filing date would have found it obvious to test the ability of the components to perform as required by the structure as is common in the art.

Regarding claim 2, Yamazaki discloses the structure as set forth in claim 1 above and further wherein the thickening layer has a length in the first direction greater 

Regarding claim 3, Yamazaki discloses the structure as set forth in claim 2 above and further wherein the length of the thickening layer in the first direction is greater than 15 mm (wherein, as disclosed in Paragraph [0064] the bending radius may be 10 mm, and as shown in Fig. 3A, the thickening layer encompasses at least a 180 degree arc around said bend radius, and as such, the length of the must be greater than 15 mm) and does not exceed the length of the conductive layer extending in the first direction (as shown in Fig. 3A wherein the conductive layer is shown to extend beyond the length of the thickening layer along the bottom of the bend).

Regarding claim 4, Yamazaki discloses the structure as set forth in claim 1 above and further wherein an angle at an axle center of bending and between two ends of the thickening layer is 180° to 360° (as shown in Fig. 3A).

Regarding claim 5, Yamazaki discloses the structure as set forth in claim 1 above and further wherein the thickening layer has a length in the first direction (as shown in Fig. 3A wherein the length of element 132 at the apex of the fold is interpreted 
Yamazaki does not expressly disclose wherein a ratio of the length of the thickening layer in the first direction to a length of the conductive layer in the first direction is 0.001 to 1, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a ratio of 0.001 to 1, and thus while being a difference, the ratio does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 7, Yamazaki discloses the structure as set forth in claim 1 above and further wherein the thickening layer is disposed on a stress tensile side of the conductive laminated structure when the conductive laminated structure is bent (as shown in Fig. 3A wherein the thickening layer is located on the outside arc of the bend, and thus in the stress tensile side of the laminated structure when bent).

Regarding claim 8, Yamazaki discloses the structure as set forth in claim 1 above and further a foldable electronic device comprising the conductive laminated structure of claim 1 (as shown in Fig. 11A).

Regarding claim 10, Yamazaki discloses the structure as set forth in claim 9 above and further wherein the local thickened area has a width extending in a second direction perpendicular to the first direction, and one of the traces has a width W1, a spacing between the traces is P1, and a number of the traces is N (as shown in Figs. 1A and 3A wherein the local thickened area is shown to have a width over the conductive layer, and the traces, elements 111, are shown to have a width, and spacing between multiple traces).
Yamazaki does not expressly disclose the width of the local thickened area ranges between W1 to (W1 + P1) x N, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a width of the local thickened area ranges between W1 to (W1 + P1) x N, and thus while being a difference, the width does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 13, Yamazaki discloses the device as set forth in claim 9 above and further wherein the thickening layer is formed of a non-metal material or a composite conductive material (as discussed in Paragraph [0151]).
Yamazaki does not expressly disclose a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.1 to 50, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.1 to 50, and thus while being a difference, the ratio does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 15, Yamazaki discloses the device as set forth in claim 9 above and further wherein the thickening layer is formed of a non-metal material or a composite conductive material (as discussed in Paragraph [0151]).
Yamazaki does not expressly disclose a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70, and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 2 to 60, however in cases like the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above, and further in view of Seo et al. (US 2016/0338219 A1).

Regarding claim 6, Yamazaki discloses the structure as set forth in claim 1 above and further wherein the thickened layer decreases a radius of curvature by 0.5 to 3 mm when the conductive laminated structure is bent (as described in Paragraph [0064]).

Seo teaches a thickening layer which increases stress-strain (as discussed in Paragraph [0065]).
It would have been obvious to one of ordinary skill in the art to utilize a thickening layer to increase the structure’s stress-strain survivability as taught by Seo in the structure of Yamazaki, and that said Yamazaki structure, in using a thickening layer would respond similarly, in order to prevent deformation of the structure during folding.
Yamazaki does not expressly disclose wherein the thickening layer increases stress-strain 0.1 to 10 %., however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a thickening layer capable of increasing stress-strain 0.1 to 10 % as a matter of material and dimensional specification in order to meet the needs of the structure in use, and thus, the range, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). and thus while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above, and further in view of Chen et al. (US 2008/0257586 A1).

Regarding claim 12, Yamazaki discloses the device as set forth in claim 9 above.
Yamazaki does not expressly disclose wherein the thickening layer is formed of a metal material, and a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.5 to 5.
Chen teaches wherein the thickening layer is formed of a metal material (element 40 as discussed in Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thickening layer formed of a metal material as taught by Chen in the device of Yamazaki in order to ensure a robust and flexible structure and prevent breakage (as discussed in Paragraph [0054]).
Yamazaki does not expressly disclose a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.5 to 5, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). and thus while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 14, Yamazaki discloses the device as set forth in claim 9 above.
Yamazaki does not expressly disclose wherein the thickening layer is formed of a metal material.
Chen teaches wherein the thickening layer is formed of a metal material (element 40 as discussed in Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thickening layer formed of a metal material as taught by Chen in the device of Yamazaki in order to ensure a robust and flexible structure and prevent breakage (as discussed in Paragraph [0054]).
Yamazaki does not expressly disclose a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70, and a value of a thickness of the thickening layer multiplied by In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). and thus while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above, and further in view of Takai (US 2017/0241039 A1).
Regarding claim 16, Yamazaki discloses the device as set forth in claim 9 above and further wherein the thickening layer comprises: a first polymer (as discussed in Paragraph [0151]).
Yamazaki does not expressly disclose wherein the thickening layer comprises a second polymer layer disposed over the first polymer layer, wherein a material of the first polymer layer is different from a material of the second polymer layer.
Takai teaches a thickening layer which comprises first and second polymer layers of different materials (as described in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thickening layer having a first and second polymer layer of differing materials as taught by Takai in the device of Yamazaki in order to effectively protect the conductive layer and enable bending of the conductive layer more than 40,000 times (as suggested by Takai Paragraphs [0088] and [0107]).

Regarding claim 17, Yamazaki in view of Takai discloses the device as set forth in claim 16 above.
Yamazaki does not expressly disclose where a ratio of Young's modulus of the first polymer layer to Young's modulus of the second polymer layer is about 103 to 106.
Takai teaches where a ratio of Young's modulus of the first polymer layer to Young's modulus of the second polymer layer is about 103 to 106 (as described in Paragraphs [0019] and [0086] wherein among the choices of polymers one of ordinary skill in the art may select from a polyester and an epoxy resin having a ratio of Young’s Modulus of about 103 to 106.
3 to 106, as is supported by Takai Paragraph [0086], and thus, the ratios, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). and thus while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 18, Yamazaki in view of Takai discloses the device as set forth in claim 16 above.
Yamazaki does not expressly disclose wherein a ratio of a thickness of the first polymer layer to a thickness of the conductive layer is about 30 to 100, a ratio of a thickness of the second polymer layer to a thickness of the conductive layer is about 30 to 100, and a ratio of the thickness of the first polymer layer to the thickness of the second polymer layer is about 0.5 to 2, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
In light of the rejections of claims under 35 U.S.C. 112 and the substantial reliance on specific ranges in the claims that are not shown to be critical, the examiner suggests that a telephonic interview to discuss the specifics of the applicant’s intended 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/

Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841